Title: From Alexander Hamilton to James McHenry, 28 March 1799
From: Hamilton, Alexander
To: McHenry, James


          
          
            Sir,
            New York March 28th. 1799
          
          Inclosed is a copy of a letter to Captn. Leonard. You best know from the previous situation, what to direct in regard to supplies. Albany is a point from which his subsequent motions can be conveniently regulated as circumstances may require.
          Inclosed is also the Copy of a General Order in relation to the sentence of the Court Martial which tried Captain Vance—
          You will likewise find herewith a plan for the division of Virginia into Districts and sub-districts. You have not decided on the plan heretofore sent for the like divisions of the States from Connecticut to Delaware inclusively.
          I request your decision as well on that as on the plan now sent, in order that the commanding Officer of Regiments may be instructed accordingly.
          With great respect I have the honor to be Sir Your obed Servt.
          
            A Hamilton
          
          The Secy. at War
        